Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
The claims filed 05/01/2018 are being considered for examination. Therefore, Claims 1-22 are being considered for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (PG Pub No. US 2014/0275852).

Regarding Claim 1, Hong et al. discloses a skin tissue sensor device, comprising (Paragraph 0007, 0010, 0136, 0141; skin sensor device):
a processor (Paragraph 0106; processor);

a plurality of spaced-apart light-emitting diodes coupled to the processor (Paragraph 0106, 0108, 0111, 0151, figure 1, 4B, 4C; LED light sources described and shown in figures as spaced-apart, and coupled to the processor); and 
a plurality of photo-detectors coupled to the light-emitting diodes and matched by wavelength to the plurality of light-emitting diodes (Paragraph 0111, 0141-0146; optical sensors having one or more light sources (LEDs) as well as light detectors (photodiodes, phototransistors, etc. to sample, measure and/or detect a response or reflection of such light from the user’s body and provide data used to determine data that is representative of heart rate, etc, detectors may detect one or more wavelengths that are also specific or directed to a type of physiological data to be collected and/or a physiological parameter, for instance, an LED that emits light having wavelengths corresponding to the green spectrum and photodiode positioned to sample, measure and/or detect a response corresponding to such light may provide data for detecting a heart rate);
wherein the photo-detectors measure electromagnetic waves emitted by the light-emitting diodes after transport through skin tissue, and wherein the processor is operable to record vital signs, based on measurement data provided by the skin tissue sensor device (Paragraph 0111, 0141-0146, 0109; optical sensors are arranged on the skin side of the device, emit light upon the skin of the user, and in response, a light detector detects the light reflected or emitted from the skin, optical sensors having one or more light sources (LEDs) as well as light detectors (photodiodes, phototransistors, etc. to sample, measure and/or detect a response or reflection of 

Regarding Claim 2, Hong et al. discloses the skin tissue sensor device of claim 1, 
wherein the vital signs are selected from the group consisting of: cardiovascular activity; tissue hemodynamics; and blood perfusion (Paragraph 0111; optical sensor may use light sources (LED) with detectors to detect data representative of blood pressure, heart rate (corresponds to cardiovascular activity)).

Regarding Claim 3, Hong et al. discloses the skin tissue sensor device of claim 1, 
wherein the processor is further operable to detect anomalies in the vital signs (Paragraph 0353-0357; the biometric monitoring device may observe heart rate and its changes over time, use mathematical models to predict whether an individual with specific hear rate patterns is diabetic or pre-diabetic, inform users of biometric device of possible heart failures, coronary heart disease, cerebrovascular disease, peripheral vascular disease, etc. based on their biometric data).

Regarding Claim 4, Hong et al. discloses the skin tissue sensor device of claim 3, 
wherein the processor is further operable to analyze the anomalies and decide on an appropriate response (Paragraph 0353-0357; the biometric monitoring device may observe heart rate and its changes over time, use mathematical models to predict whether an individual with specific heart rate patterns is diabetic or pre-diabetic, inform users of biometric device of possible heart failures, coronary heart disease, cerebrovascular disease, peripheral vascular disease, etc. based on their biometric data, inform users, family members, recommend lifestyle changes based on detection of disease after analyzing biometric data).

Regarding Claim 5, Hong et al. discloses the skin tissue sensor device of claim 4, 
wherein the processor is further operable to report the appropriate response to a support system (Paragraph 0353-0357; the biometric monitoring device may observe heart rate and its changes over time, use mathematical models to predict whether an individual with specific heart rate patterns is diabetic or pre-diabetic, inform users of biometric device of possible heart failures, coronary heart disease, cerebrovascular disease, peripheral vascular disease, etc. based on their biometric data, inform users, family members, recommend lifestyle changes based on detection of disease after analyzing biometric data).

Regarding Claim 6, Hong et al. discloses the skin tissue sensor device of claim 1, 
further comprising at least one capacitive element and at least one metal pad that are coupled to the processor and that are configured for contact with the skin tissue (Paragraph 0160, 0239, 0272-0273; heart rate measurement or capture of other such metrics may be triggered by 

Regarding Claim 7, Hong et al. discloses the skin tissue sensor device of claim 6, 
wherein the processor is further operable to determine if the sensor is being worn and in proper contact with the skin tissue based on data measured by the at least one capacitive element and the at least one metal pad (Paragraph 0160, 0178, 0239, 0272-0273; contact indicating sensor, heart rate measurement or capture of other such metrics may be triggered by capacitive touch sensor/detector, capacitive touch buttons, buttons may be made of metal, capacitive touch sensors in device).

Regarding Claim 8, Hong et al. discloses the skin tissue sensor device of claim 1, 
further comprising a temperature sensor coupled to the processor (Paragraph 0109, 0164, figure 1; biometric monitoring devices may collect data from embedded sensors such as a body temperature sensor, figure 1 shows sensors coupled to the processor, skin temperature sensor to sense the temperature of the user may be included in the skin side housing of the biometric monitoring device).

Regarding Claim 9, Hong et al. discloses the skin tissue sensor device of claim 8, 
wherein the temperature sensor is operable for providing temperature data to the processor, and wherein the processor is operable for using the temperature data to calibrate the skin tissue sensor (Paragraph 0143; the color or wavelength of the light emitted by the light source may be modified in accordance with a predetermined type of physiological data being 

Regarding Claim 10, Hong et al. discloses the skin tissue sensor device of claim 1, 
further comprising an accelerometer coupled to the processor (Paragraph 0108-0111, 0120, 0307, 0309, 0314, table-00001, figure 1; biometric monitoring device may collect information from sensors such as movement, figure 1 shows sensors coupled to processor, movement of the user may be measured using sensors such as accelerometers).

Regarding Claim 11, Hong et al. discloses the skin tissue sensor device of claim 10, 
wherein the accelerometer is operable for providing acceleration data to the processor, and wherein the processor is operable for using the acceleration data to infer user activity level and is also operable for using the acceleration data to infer whether a physical mishap occurred to a user (Paragraph 0108-0111, 0120, 0307, 0309, 0314, Table-00001, figure 1; biometric monitoring device may collect information from sensors such as movement, figure 1 shows sensors coupled to processor, movement of the user may be measured using sensors such as accelerometers, table 00001: physiological sensors: accelerometers, physiological data acquired: fall detection).

Regarding Claim 12, Hong et al. discloses the skin tissue sensor device of claim 1, 


Regarding Claim 15, Hong et al. discloses a skin tissue sensor device, comprising (Paragraph 0007, 0010, 0136, 0141; skin sensor device):
a plurality of sensing pads for detecting skin contact and correct positioning of the skin tissue sensor device on a user’s body (Paragraph 0160, 0178, 0239, 0272-0273; contact indicating sensor, heart rate measurement or capture of other such metrics may be triggered by capacitive touch sensor/detector, capacitive touch buttons, buttons may be made of metal, capacitive touch sensors in device);
a plurality of visible light-emitting diodes coupled to the plurality of sensing pads (Paragraph 0106, 0108, 0111, 0142-0143, 0151-0152, 0151, 0160, 0178, 0239, 0272-0273, figure 1, 4B, 4C; LED light sources described and shown in figures, light sources may emit light having wavelengths in green spectrum, red spectrum and IR spectrum, LEDs arranged in pairs of two LED light sources as shown in figure 4B-C, sets of LEDs may be modified, adjusted/controlled, contact indicating sensor, figure 1 illustrates all biometric sensors coupled to device/processor); 
a plurality of infra-red light-emitting diodes coupled to the plurality of sensing pads (Paragraph 0106, 0108, 0111, 0142-0143, 0151-0152, 0160, 0178, 0239, 0272-0273, figure 1, 
a plurality of photo-detecting diodes coupled to the plurality of sensing pads (Paragraph 0111, 0141-0146, figure 1, 4A-4C, 5, 6A; optical sensors having one or more light sources (LEDs) as well as light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection of such light from the user’s body and provide data used to determine data that is representative of heart rate, etc., contact indicating sensor, figure 1 illustrates all biometric sensors coupled to device/processor);
wherein the plurality of photo-detecting diodes is matched by wavelength with the plurality of visible light-emitting diodes and with the plurality of infra-red light-emitting diodes (Paragraph 0111, 0141-0146, 0151-0152; optical sensors having one or more light sources (LEDs) as well as light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection of such light from the user’s body and provide data used to determine data that is representative of heart rate, etc, detectors may detect one or more wavelengths that are also specific or directed to a type of physiological data to be collected and/or a physiological parameter, for instance, an LED that emits light having wavelengths corresponding to the green spectrum and photodiode positioned to sample, measure and/or detect a response corresponding to such light may provide data for detecting a heart rate, LED light sources described and shown in figures, light sources may emit light having wavelengths in green spectrum, red spectrum and IR spectrum, LEDs arranged in pairs of two LED light sources as shown in figure 4B-C, sets of LEDs may be modified, adjusted/controlled).

Regarding Claim 16, Hong et al. discloses the skin tissue sensor device of claim 15, 
wherein a selected light-emitting diode of the plurality of visible light-emitting diodes and a matched corresponding photo-detecting diode of the plurality of photo-detecting diodes form a matched pair (Paragraph 0111, 0141-0146, 0151-0153, figures 4A, 4B, 4C, 5, 6A; optical sensors having one or more light sources (LEDs) as well as light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection of such light from the user’s body and provide data used to determine data that is representative of heart rate, etc., detectors may detect one or more wavelengths that are also specific or directed to a type of physiological data to be collected and/or a physiological parameter, for instance, an LED that emits light having wavelengths corresponding to the green spectrum and photodiode positioned to sample, measure and/or detect a response corresponding to such light may provide data for detecting a heart rate, LED light sources described and shown in figures, light sources may emit light having wavelengths in green spectrum, red spectrum and IR spectrum, LEDs arranged in pairs of two LED light sources as shown in figure 4B-C, sets of LEDs may be modified, adjusted/controlled, matched pairs of LEDs, photodetectors illustrated in figures 4A, 4B, 4C, 5, 6A), 
wherein the distance between the matched pair is defined as a baseline (Paragraph 0111, 0141-0146, 0151-0153, figures 4A, 4B, 4C, 5, 6A; contour, vertex of foci may overlap or be very close together so that photodetector receives maximum possible amount of scattered light, LEDs placed on either side of photodetector, figures illustrate distance between LED and photodetector), and 


Regarding Claim 17, Hong et al. discloses a computer-implemented method for sensing vital signs of an individual with a digital monitoring device comprising a processor and memory, the method comprising (Paragraph 0007, 0010, 0101-0109, 0136, 0141, 0168, 0171; skin sensor device, biometric/heart rate monitoring, processor, processor may be controlled by computer executable instructions stored in memory to provide functionality described, ADC, digital signal):
measuring reflections of light originally emitted from a plurality of spaced-apart light-emitting diodes, from light that has traversed skin tissue of the individual, using a plurality of spaced-apart photo-detectors (Paragraph 0106-0109, 0111, 0141-0146, 0151, figure 1, 4A, 4B, 4C, 5, 6A; LED light sources described and shown in figures as spaced-apart, and coupled to the processor, optical sensors are arranged on the skin side of the device, emit light upon the skin of the user, and in response, a light detector detects the light reflected or emitted from the skin, optical sensors having one or more light sources (LEDs) as well as light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection of such light from the user’s body and provide data used to determine data that is representative of heart rate, etc, detectors may detect one or more wavelengths that are also specific or directed to a type of physiological data to be collected and/or a physiological parameter, for instance, an LED that 
wherein the plurality of spaced-apart light-emitting diodes have multiple frequencies (Paragraph 0141-0142, figures 4A, 4B, 4C, 5, 6A; the light sources/LEDs may emit light having one or more wavelengths, i.e. green spectrum wavelengths, red spectrum wavelengths, IR spectrum wavelengths, figures 4A, 4B, 4C, 5, 6A illustrate spaced apart LEDs),
wherein the plurality of spaced-apart photodetectors are matched by wavelength with the plurality of spaced-apart light-emitting diodes (Paragraph 0106-0109, 0111, 0141-0146, 0151, figure 1, 4A, 4B, 4C, 5, 6A; LED light sources described and shown in figures as spaced-apart, and coupled to the processor, optical sensors are arranged on the skin side of the device, emit light upon the skin of the user, and in response, a light detector detects the light reflected or emitted from the skin, optical sensors having one or more light sources (LEDs) as well as light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection of such light from the user’s body and provide data used to determine data that is representative of heart rate, etc, detectors may detect one or more wavelengths that are also specific or directed to a type of physiological data to be collected and/or a physiological parameter, for instance, an LED that emits light having wavelengths corresponding to the green spectrum and photodiode positioned to sample, measure and/or detect a response corresponding to such light may provide data for detecting a heart rate, portable biometric monitoring devices collect, calculate and store one or more types of physiological data from embedded sensors, such 
wherein the spaced-apart light-emitting diodes and the spaced-apart photodetectors are positioned face-to-face with the individual’s skin tissue (Paragraph 0136-0142, figures 4A, 4B, 4C, 5, 6A; spaced apart optical sensors arranged on skin side of biometric monitoring device band as described and illustrated in figures);
recording the reflections from said measuring as absorption spectra (Paragraph 0136-0146, 0150-0152, figures 4A, 4B, 4C, 5, 6A; light detector samples and acquires reflected and/or emitted light from the skin (and from inside the body));
analyzing the absorption spectra to determine the vital signs (Paragraph 0136-0146, 0150-0152, figures 4A, 4B, 4C, 5, 6A; light detectors sample and acquire reflected and/or emitted light from the skin (and from inside the body), data is obtained and processed/analyzed as a representative of a user’s heart rate, respiration, heart rate variability, etc.);
detecting if any abnormalities exist in the vital signs (Paragraph 0353-0357; the biometric monitoring device may observe heart rate and its changes over time, use mathematical models to predict whether an individual with specific hear rate patterns is diabetic or pre-diabetic, inform users of biometric device of possible heart failures, coronary heart disease, cerebrovascular disease, peripheral vascular disease, etc. based on their biometric data);
determining an appropriate response regarding results of said detecting (Paragraph 0353-0357; the biometric monitoring device may observe heart rate and its changes over time, use mathematical models to predict whether an individual with specific heart rate patterns is diabetic or pre-diabetic, inform users of biometric device of possible heart failures, coronary heart disease, cerebrovascular disease, peripheral vascular disease, etc. based on their biometric data, 
reporting the appropriate response to a support system (Paragraph 0353-0357; the biometric monitoring device may observe heart rate and its changes over time, use mathematical models to predict whether an individual with specific heart rate patterns is diabetic or pre-diabetic, inform users of biometric device of possible heart failures, coronary heart disease, cerebrovascular disease, peripheral vascular disease, etc. based on their biometric data, inform users, family members, recommend lifestyle changes based on detection of disease after analyzing biometric data).

Regarding Claim 18, Hong et al. discloses the method of claim 17, 
wherein the vital signs are selected from the group consisting of: cardiovascular data; tissue hemodynamics data; and blood profusion data (Paragraph 0111; optical sensor may use light sources (LED) with detectors to detect data representative of blood pressure, heart rate (corresponds to cardiovascular activity)).

Regarding Claim 19, Hong et al. discloses the method of claim 17, 
further comprising calibrating the digital monitoring device using temperature data provided by a temperature sensor of the digital monitoring device (Paragraph 0143; the color or wavelength of the light emitted by the light source may be modified in accordance with a predetermined type of physiological data being acquired, the wavelength of light emitted by the light source may be adjusted and/or controlled to optimize and/or enhance the quality of the physiological data obtained and/or sampled by the detector. For example, the color of the light 

Regarding Claim 20, Hong et al. discloses the method of claim 17, 
further comprising determining if the digital monitoring device is properly positioned on the individual using data obtained from a plurality of sensor pads adjacent the individual’s skin and configured for detecting skin contact (Paragraph 0160, 0178, 0239, 0272-0273; contact indicating sensor, heart rate measurement or capture of other such metrics may be triggered by capacitive touch sensor/detector, capacitive touch buttons, buttons may be made of metal, capacitive touch sensors in device).

Regarding Claim 21, Hong et al. discloses the method of claim 17, 
further comprising determining an activity level for the individual and determining if the individual has suffered a physical mishap, using data obtained from an accelerometer of the digital monitoring device (Paragraph 0108-0111, 0120, 0307, 0309, 0314, Table-00001, figure 1; biometric monitoring device may collect information from sensors such as movement, movement of the user may be measured using sensors such as accelerometers, table 00001: physiological sensors: accelerometers, physiological data acquired: fall detection).

Regarding Claim 22, Hong et al. discloses a method for positioning a sensor device on a user’s body, the method comprising (Paragraph 0136-0146; optical sensors disposed on skin-side of biometric monitoring device):

detecting a quality of skin contact using each detection circuit of the plurality of detection circuits (Paragraph 0160, 0239, 0272-0273; heart rate measurement or capture of other such metrics may be triggered by capacitive touch sensor/detector, capacitive touch buttons, capacitive touch sensors in device for detecting contact with user); and
processing the quality of skin contact detected by each detection circuit to determine if the health monitoring system is properly positioned on the user (Paragraph 0160, 0239, 0272-0273; heart rate measurement or capture of other such metrics may be triggered by capacitive touch sensor/detector, capacitive touch buttons, capacitive touch sensors in device for detecting contact with user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (PG Pub No. US 2014/0275852).

Regarding Claim 13, Hong et al. discloses a skin tissue sensor device, comprising (Paragraph 0007, 0010, 0136, 0141; skin sensor device):
a plurality of sensor elements, comprising (Paragraph 0109, biometric monitoring device may collect one or more types of physiological data from embedded sensors):
a first plurality of capacitive pads configured for skin contact (Paragraph 0160, 0239, 0272-0273; heart rate measurement or capture of other such metrics may be triggered by capacitive touch sensor/detector, capacitive touch buttons, buttons may be made of metal, capacitive touch sensors in device); 
a second plurality of visible light-emitting diodes (Paragraph 0106, 0108, 0111, 0142-0143, 0151-0152, figure 1, 4B, 4C; LED light sources described and shown in figures, light sources may emit light having wavelengths in green spectrum, red spectrum, LEDs arranged in pairs of two LED light sources as shown in figure 4B-C, sets of LEDs may be modified, adjusted/controlled); 
a third plurality of infra-red light-emitting diodes (Paragraph 0142-0143, 0151-0152, figure 4B-C; light sources may emit light having wavelengths in green spectrum, red spectrum and IR spectrum, LEDs arranged in pairs of two LED light sources as shown in figure 4B-C, sets of LEDs may be modified, adjusted/controlled); and 

wherein each of the second and third pluralities comprises an even number of members of the plurality of sensor elements, and wherein there is symmetry between opposing members of each of the second and third pluralities, the symmetry comprising equidistance from a central x-axis of the opposing members and equidistance from a central y-axis of the opposing members (Paragraph 0111, 0141-0146, 0151-0153, figures 4A, 4B, 4C, 5, 6A; LEDs may be green or red spectrum light of IR spectrum light, two LEDs placed on either side of photodetector, figures illustrate even number of LEDs with symmetry between the LEDs from an x-axis and y-axis).
Hong et al. does not explicitly disclose:
wherein each of the first and fourth pluralities comprises an even number of members of the plurality of sensor elements, and wherein there is symmetry between opposing members of each of the first and fourth pluralities, the symmetry comprising equidistance from a central x-axis of the opposing members and equidistance from a central y-axis of the opposing members.
Hong et al. describes in paragraphs 0141 that the one or more light sources and light detectors may be arranged in an array or pattern that enhances or optimizes the optical sensors operation. Hong et al. describes in paragraphs 0160, 0178, 0239, 0272-0273 that the biometric device may include contact indicating sensors, which may be provided in the device as capacitive touch sensors/detectors or capacitive touch buttons arranged in many different ways to optimize operation of the biometric monitoring device. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings 

Regarding Claim 14, Hong et al. discloses the skin tissue sensor device of claim 13, 
further comprising a plurality of metal pads configured for skin contact (Paragraph 0160, 0239, 0272-0273; heart rate measurement or capture of other such metrics may be triggered by capacitive touch sensor/detector, capacitive touch buttons, buttons may be made of metal, capacitive touch sensors in device).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687